DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, filed on 03/22/2022, with respect to restriction requirement have been fully considered and are persuasive.  Therefore, the restriction of the claims has been withdrawn. 

Drawings
The drawings are objected to because Figs. 25, 27, 28, and 29 are missing coordinates XY lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature without significantly more. The claim(s) recite(s) dissolved minerals  amounts of manganese, silica, and iron in an geothermal aqueous. This judicial exception is not integrated into a practical application because the geothermal dissolved minerals amount is a naturally event. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is directed to a nature, and list the minerals contained in a geothermal aqueous, it is nothing more than an attempt to generally link the product of nature to a particular technological environment. Furthermore, the additional of a geothermal location such as Salton Sea, as claim limitation, do not add significant more to the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the treated water produced in the method?  There is no method steps, but a transport from one location to another. All the claims dependent of claim 36 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brown et al. (US 5,219,550) (“Brown” herein).

Claim 36
Brown discloses, as best understood based on the indefiniteness above,  a method of using an aqueous treated geothermal brine composition, the method comprising:
	providing an aqueous treated geothermal brine comprising a concentration of dissolved manganese greater than zero and no more than 200 mg/kg, a concentration of dissolved silica of 0 mg/kg to 80 mg/kg, and a concentration of dissolved iron of 0 mg/kg to 300 mg/kg; (Table: no traces of manganese, silica, and iron Analyses & Example: Col.  6+ & Col. 7 1-+)) and
	at least one of: (1) providing the aqueous treated geothermal brine composition to a process for mineral extraction or (11) injecting the aqueous treated geothermal brine composition into a geothermal reservoir. (Col. 4 l. 10-50)

Claim 37
Brown discloses the method of claim 36, wherein the concentration of dissolved manganese is less than 100 mg/kg, the concentration of dissolved silica is less than 30 mg/kg, and the concentration of dissolved iron is less than 300 mg/kg. (Table: no traces of manganese, silica, and iron Analyses & Example: Col.  6+ & Col. 7 1-+))

Claim 38
Brown discloses the method of claim 36, wherein the concentration of dissolved manganese is less than 100 mg/kg, the concentration of dissolved silica is less than 30 mg/kg, and the concentration of dissolved iron is less than 100 mg/kg. (Table: no traces of manganese, silica, and iron Analyses & Example: Col.  6+ & Col. 7 1-+))

Claim 39
Brown discloses the method of claim 36, wherein the process for mineral extraction comprises extracting at least one of lithium, zinc, lead, potassium, rubidium, cesium, or a phosphate from the aqueous treated geothermal brine. (Col. 4 l. 10-50)

Claim 40
Brown discloses the method of claim 36, wherein the treated geothermal brine is a treated Salton Sea geothermal brine. (Table Analyses & Example: Col.  6+ & Col. 7 1-+))

Claim 36-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Duyvesteyn et al. (US 5,236,491) (“Duyvesteyn” herein)

Claim 36
Duyvesteyn discloses, as best understood based on the indefiniteness above,  a method of using an aqueous treated geothermal brine composition, the method comprising:
	providing an aqueous treated geothermal brine comprising a concentration of dissolved manganese greater than zero and no more than 200 mg/kg, a concentration of dissolved silica of 0 mg/kg to 80 mg/kg, and a concentration of dissolved iron of 0 mg/kg to 300 mg/kg; (Col. 5 l. 65+ , Col. 6, 7, & 8-  i.e. Table IV for manganese, iron, and no trace of silica) and
	at least one of: (1) providing the aqueous treated geothermal brine composition to a process for mineral extraction or (11) injecting the aqueous treated geothermal brine composition into a geothermal reservoir. (Col. 4 l. 10-50)

Claim 37
Brown discloses the method of claim 36, wherein the concentration of dissolved manganese is less than 100 mg/kg, the concentration of dissolved silica is less than 30 mg/kg, and the concentration of dissolved iron is less than 300 mg/kg. (Col. 5 l. 65+ , Col. 6, 7, & 8-  i.e. Table IV for manganese, iron, and no trace of silica) 

Claim 38
Brown discloses the method of claim 36, wherein the concentration of dissolved manganese is less than 100 mg/kg, the concentration of dissolved silica is less than 30 mg/kg, and the concentration of dissolved iron is less than 100 mg/kg. (Table: no traces of manganese, silica, and iron Analyses & Example: Col.  6+ & Col. 7 1-+))

Claim 39
Brown discloses the method of claim 36, wherein the process for mineral extraction comprises extracting at least one of lithium, zinc, lead, potassium, rubidium, cesium, or a phosphate from the aqueous treated geothermal brine. (Col. 4 l. 10-50)

Claim 40
Brown discloses the method of claim 36, wherein the treated geothermal brine is a treated Salton Sea geothermal brine. (Col. 2 l. 3-34)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,683,563 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and its dependent claim are incorporated into the limitation of the patent ‘563 herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fetherstone (US 6,458,184 B2) Recovery Of Zinc From Geothermal Brines teaches improved methods are disclosed for the efficient and cost-effective recovery of zinc metal from zinc-containing brines. Zinc is first bound to an anionic ion exchange resin (IX) which has been equilibrated with a solution containing a reducing agent, washed, and eluted with an elution solution. A reducing agent can be added to the brine prior to loading on the IX and can optionally be added to the IX after the washing step, Grott (US 2007/0023359 A1) Methods Of The Purification And Use Of Moderately Saline Water Particularly For Use In Aquaculture, Horticulture And, Agriculture teaches The invention relates to purifying unwanted moderately saline water. The methods of the present invention including passing moderately saline water through an ion exchange media saturated with ammonium salts to produce fertilizer water. In addition, the present invention relates to a method of passing moderately saline water through a dual bed cation and anion exchange process for producing purified water. The first cation exchange media is saturated with acids of hydrochloric, nitric or sulfuric acids, and Burba et al. (US 2014/0239224 A1) Sorbent For Lithium Extraction teaches This invention relates to a method for preparing a lithium aluminate intercalate (LAI) matrix solid and methods for the selective extraction and recovery of lithium from lithium containing solutions, including brines. The method for preparing the LAI matrix solid includes reacting aluminum hydroxide and a lithium salt for form the lithium aluminate intercalate, which can then be mixed with up to about 25% by weight of a polymer to form the LAI matrix.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/15/2022